The questions presented depend upon a construction of section 4, chapter 87, Public Statutes, which provides: "If *Page 115 
any man is found chargeable [upon a complaint for bastardy instituted by the mother], the court shall order him to pay such sum as they deem reasonable to the mother of the child or to the selectmen of the town liable by law for the maintenance of the child, to be applied for such maintenance." The manifest object of the statute is to provide for the support and maintenance of the child by the father; but it is equally manifest that the legislature did not intend to require the father to pay for expenses incurred by the mother on account of her condition before the birth of the child, though they were reasonably necessary for its subsequent health and vigor. The "maintenance" for which the defendant in such a proceeding is liable, either to the town which may be chargeable with the support of the child or to the mother, is the maintenance of a living child or person. It would be a strange proposition to say that a town or county is liable for the support of an unborn pauper. Until the child is born, the maintenance is in law furnished to the mother. "It is clear the statute applies only to the case of a bastard child born alive" (Schramm v. Stephen, 133 Mass. 559); and the defendant is not liable under the statute for the cost of prenatal care, nursing, and board furnished to the mother, however necessary and humane under the circumstances. But after the birth of the child the defendant became liable for its maintenance; and this might include the expense of such care and nourishment furnished to the mother as was reasonably necessary for the growth, development, and comfort of the child. It was competent for the court to find that one dollar per day while she stayed at the county farm after the child was born was a reasonable expense for its maintenance for which the defendant is chargeable. The question of the reasonableness of the charge was for the determination of the superior court; and it was for the court to make such an order with reference to the payment of the money as would insure its application in liquidation of the expense incurred by the county in supporting the child at the farm. Under the facts of the case, this money should be paid to the county.
In accordance with the foregoing views, the doctor's bill for services before the birth of the child and for taking the mother to the county farm is not a legitimate charge against the defendant; but for so much of the doctor's bill as is for subsequent services, he is liable. It also follows that there was no error in the ruling including in the assessment a reasonable sum for the mother's services in taking care of the child after she left the county farm, and for cash paid for milk *Page 116 
and clothing for the child and for a nurse to take the child to an infant asylum.
As there seems to be no occasion for a further trial, the order is that the exception is sustained as to elements of damage occurring before the birth of the child, and that it is overruled as to the balance of the award, for which the plaintiff is entitled to judgment.
Case discharged.
All concurred.